Exhibit 10.1

Execution Version

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (“Agreement”) made and entered into effective as of the
21st day of July, 2014 and effective as of the 14th day of May, 2014 (“Effective
Date”), by and between GAS NATURAL INC., an Ohio corporation (the “Company”),
and GREGORY J. OSBORNE (the “Employee”);

WHEREAS, the Company desires to secure the employment of the Employee;

WHEREAS, the Employee is willing to commit himself to be employed by the Company
on the terms and conditions herein set forth and thus to forego opportunities
elsewhere;

WHEREAS, the parties desire to enter into this Agreement, as of the Effective
Date, as hereinafter defined, setting forth the terms and conditions for the
employment relationship of the Employee with the Company during the Employment
Period (as hereinafter defined).

NOW, THEREFORE, IN CONSIDERATION of the premises, and the covenants and
agreements set forth below, it is hereby agreed as follows:

 

  1. Employment and Term.

 

  (a) Employment Period. The Company agrees to employ the Employee, and the
Employee agrees to be employed by the Company, in accordance with the terms and
provisions of this Agreement, commencing as of May 14, 2014 (the “Commencement
Date”), and continuing for three years, until May 14, 2019, unless terminated
earlier in accordance with Section 4 hereof (as may be extended pursuant to the
terms of this Agreement, the “Employment Period”).

 

  (b) Renewal. The Employment Period shall automatically be extended for a one
year period at the expiration of the initial three year Employment Period and
annually thereafter for successive one year Employment Periods. The parties may
mutually agree in writing to extend this Agreement for a longer duration and
modify its terms. This Agreement shall remain in full force and effect until
terminated, expired or replaced by a new written agreement.

 

  (c)

Notice of Non-Renewal. In the event that either party chooses not to renew the
Agreement at the end of any Employment Period, the non-renewing party



--------------------------------------------------------------------------------

  will provide the other party 120 days written notice of non-renewal prior to
the end of the Employment Period.

 

  2. Duties and Powers of Employee.

 

  (a) Position, Location. Initially, the Employee shall serve as the Chief
Executive Officer of the Company and shall report to the Chairman of the Board
of the Company. Additionally, if requested by the Company, Employee also agrees
to serve on the Board of any Company subsidiaries (direct and indirect), in
addition to serving as an officer of such subsidiaries. The Employee shall
perform such duties and services appertaining to such position as reasonably
directed by the Chairman of the Board and commensurate with the duties and
authority of officers holding comparable positions in similar businesses of
similar size in the United States. The Employee shall use his best efforts to
carry out such responsibilities faithfully and efficiently. The Employee’s
services shall be performed primarily at the Company’s headquarters, which shall
be located at 8500 Station Street, Suite 100, Mentor, Ohio 44060.

 

  (b) Attention. During the Employment Period, and excluding any periods of
vacation and sick leave to which the Employee is entitled, the Employee shall
devote substantially all of his business time, energy, and best efforts to the
business and affairs of the Company. The Employee may not engage, directly or
indirectly, in any other business, investment or activity that interferes with
the Employee’s performance of his duties hereunder, is contrary to the interests
of the Company, or requires any significant portion of the Employee’s business
time. It shall not be considered a violation of the foregoing for the Employee
to serve on up to two corporate, industry, civic or charitable boards (or the
committees thereof), so long as such activities do not materially interfere with
the performance of the Employee’s responsibilities as an employee of the Company
in accordance with this Agreement.

 

  3. Compensation. The Employee shall receive the following compensation for his
services hereunder to the Company.

 

  (a) Salary. The Employee’s initial annual base salary (the “Annual Base
Salary”), payable in accordance with the Company’s normal payroll practices, in
effect from time to time, shall be at the annual rate of $275,000. The Company’s
Board of Directors (the “Board”) shall review such base salary at least annually
and may from time to time direct such upward adjustments in Annual Base Salary
as the Board deems to be necessary or desirable in its sole and absolute
discretion. At no time will the Annual Base Salary be adjusted downward without
the written consent of the Employee.

 

-2-



--------------------------------------------------------------------------------

  (b) Bonus Compensation. Employee shall be entitled to an annual
performance-based bonus, subject to terms of a bonus plan approved by the
Company’s Board on an annual basis. Any annual performance-based bonus plan
shall provide when payments are to be made under the terms of the plan. The
Company and Employee will each use their reasonable efforts to agree in writing
on the bonus criteria for 2014 within 30 days of the date that this Agreement is
signed.

 

  (c) Retirement and Welfare Benefit Plans. During the Employment Period and so
long as the Employee is employed by the Company, he shall be eligible (subject
to any generally applicable waiting periods) to participate in all savings,
retirement and welfare plans, practices, policies and program applicable
generally to employees and/or senior Executive officers of the Company in
accordance with the terms of such plans. The Company reserves the right to
modify, eliminate or add to its retirement and welfare benefit plans, practices
and policies at any time in its sole discretion.

 

  (d) Automobile. Employee will be provided with a Company automobile. Company
will reimburse Employee for all reasonably incurred expenses for gas, insurance
premiums, and maintenance related to the automobile. The Employee shall submit
to the Company appropriate expense reports that detail such expenses and
includes copies of receipts where appropriate. Employee will be responsible for
all other costs associated with the use of this automobile.

 

  (e) Options and Restricted Stock. During the Employment period, the Employee
shall be eligible to receive grants of stock options and restricted stock under
the Company’s then existing stock equity plan(s) under such terms and
conditions, including vesting, as determined by the Board acting in its sole
discretion. Concurrently with the execution of this Agreement, the Company has
awarded Employee 5,000 shares of restricted stock as set forth in a Restricted
Stock Award Agreement, dated the date hereof, between the Company and Employee.

 

  (f) Expenses. The Company shall reimburse Employee for all expenses, including
those for travel and entertainment, properly incurred by him in the performance
of his duties hereunder, subject to any reasonable policies established from
time to time by the Board, which shall be provided to Employee in writing. The
Employee shall submit to the Company appropriate expense reports that detail
such expenses and includes copies of receipts where appropriate.

 

  (g)

Fringe Benefits. During the Employment Period and so long as the Employee is
employed by the Company, he shall be entitled to receive vacation and fringe
benefits, which include but are not limited to health insurance, life insurance,

 

-3-



--------------------------------------------------------------------------------

  and short and long term disability insurance, in accordance with the plans,
practices, programs and policies of the Company from time to time in effect,
commensurate with his position; provided that the Company shall not modify or
eliminate any fringe benefits for Employee unless similar changes are made for
all executive officers of the Company. It is agreed and understood that Employee
shall be entitled to take four (4) weeks of paid vacation in each calendar year.
Any vacation not taken shall be deemed lost and shall not be carried over to the
any subsequent year.

 

  4. Termination of Employment and Severance Payment.

 

  (a) Death. The Employee’s employment shall terminate automatically upon the
Employee’s death during the Employment Period.

 

  (b) Disability. The Employee shall be relieved of his position as an Employee
of the Company automatically upon the Employee being unable to perform the
material duties of his position due to physical or mental illness or injury for
a period of 120 consecutive days, or for 180 days within any one-year time
period and his employment shall terminate automatically upon the occurrence of
any such event.

 

  (c) By the Company for Cause. The Company may terminate the Employee’s
employment during the Employment Period for Cause. For purposes of this
Agreement, “Cause” shall mean (i) conduct which is a material breach of this
Agreement and is not cured within 30 days after written notice to Employee
specifying in detail the nature of the conduct and the material breach or
willfully repeated thereafter, (ii) conduct which is a material violation of
Company policies and is not cured within 30 days after written notice to
Employee specifying in detail the nature of the conduct and the material
violation or willfully repeated thereafter, (iii) willful failure to perform
substantially all of Employee’s duties as lawfully delineated by the Chairman of
the Board and is not cured within 30 days after written notice to Employee
specifying in detail the duties that the Company asserts that Employee has not
performed or willfully repeated thereafter, (iv) conduct that constitutes fraud,
gross negligence of willful misconduct, or (v) the Employee is convicted of, or
enters a plea of guilty or no contest to, any felony or other criminal offense
involving moral turpitude.

 

  (d) By the Company Without Cause. During the term of this Agreement, the
Company, by action of the Board, may terminate the Employee’s employment for any
reason other than for Cause.

 

  (e)

By the Employee Without Good Reason. The Employee may terminate his employment
during the Employment Period for any reason other than “Good

 

-4-



--------------------------------------------------------------------------------

  Reason” (as hereinafter defined) upon 30 days’ advance written notice to the
Company.

 

  (f) By the Employee With Good Reason. The Employee may terminate the
Employee’s employment under this Agreement for “Good Reason.” For purposes of
this Agreement, “Good Reason” shall mean the occurrence of any of the following
conditions (collectively, the “Good Reason Conditions”) arising without the
Employee’s written consent: (i) a material diminution of the Employee’s
responsibilities, duties or authorities as the Company’s Chief Executive
Officer, as compared to his responsibilities, duties and authorities on the date
hereof, (ii) a change in the location of his principal office of more than fifty
(50) miles from 8500 Station Street, Mentor, Ohio 44060, or (iii) a material
breach of this Agreement by the Company. In the event of the occurrence of any
Good Reason Condition, the Employee shall provide to the Company written notice
of the existence of the Good Reason Condition within a period not to exceed
90 days of its initial existence. The Company shall have a period of not less
than 45 days during which it may remedy the Good Reason Condition. Employee must
terminate for Good Reason within six months of the initial existence of the Good
Reason Condition.

 

  (g) Severance Compensation Due Upon Termination.

 

  (i) If Employee’s employment is terminated for Cause or is terminated by the
Employee without Good Reason, no severance compensation shall be due Employee.

 

  (ii) Subject to Section 4(h) of this Agreement, if Employee’s employment is
terminated by the Company without Cause, Employee resigns his employment with
Good Reason, or the Company provides Employee with Notice of Non-renewal of this
Agreement, the Company shall pay to the Employee each of the following in
accordance with Section 8 below: (A) severance compensation in an amount equal
to two times the Employee’s Annual Base Salary, then in effect at the time of
the termination or resignation; and (B) a cash lump sum payment equal to the
performance-based bonus in effect at the time of termination or resignation,
with all of the performance criteria and the bonus amount being pro-rated based
upon the portion of the year elapsed through the termination or resignation
date. The Company shall further be obligated to continue to pay for, in
accordance with Section 8 below, the existing health care coverage of the
Employee (and his qualified beneficiaries) (the “Benefit Coverage”) under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) for a period of 24
months from the COBRA coverage election date.

 

-5-



--------------------------------------------------------------------------------

  (iii) If Employee’s employment ends as the result of death under Section 4(a),
the Company shall pay to the Employee’s designated beneficiary or estate each of
the following in accordance with Section 8 below: (A) severance compensation in
an amount equal to one times the Employee’s Annual Base Salary, then in effect
at the time employment ends; and (B) a cash lump sum payment equal to the
performance-based bonus in effect at the time of termination, with all of the
performance criteria and the bonus amount being pro-rated based upon the portion
of the year elapsed through the termination or resignation date. The Company
shall further be obligated to continue to pay for, in accordance with Section 8
below, the existing health care coverage of the Employee’s qualified
beneficiaries (the “Beneficiary Benefit Coverage”) under COBRA for a period of
12 months. This Beneficiary Benefit Coverage payment is not required if
Employee’s qualified beneficiaries do not properly and timely elect COBRA
continuation coverage.

 

  (iv) If Employee’s employment ends as the result of disability under
Section 4(b), the Company shall pay to the Employee each of the following in
accordance with Section 8 below: (A) severance compensation in an amount equal
to one times the Employee’s Annual Base Salary, then in effect at the time
employment ends, less any the amount of any payments received by Employee under
the applicable short term and/or long term disability insurance policy; and
(B) a cash lump sum payment equal to the performance-based bonus in effect at
the time of termination, with all of the performance criteria and the bonus
amount being pro-rated based upon the portion of the year elapsed through the
termination date. The Company shall further be obligated to continue to pay for,
in accordance with Section 8 below, the Benefit Coverage under COBRA for a
period of 12 month.

 

  (h) Severance Upon a Change in Control.

 

  (i)

A “Change in Control” shall be deemed to have occurred if and as of such date
that any “Acquiring Person” (defined as any individual, firm, corporation,
partnership, limited liability company, trust or other entity, including any
successor (by merger or otherwise) of such entity), who or that, together with
all “Affiliates” (which shall have the meaning ascribed to such term in Rule
12b-2 of the General Rules and Regulations promulgated under the Securities
Exchange Act of 1934, as amended from time to time) and “Associates” (which
shall have the meaning ascribed to such term in Rule 12b-2 of the General Rules
and Regulations promulgated under the Securities Exchange Act of 1934, as
amended from time to time), has acquired or obtained the right to acquire, alone
or together with its Affiliates and Associates, (A) the beneficial ownership of
fifty percent (50%)

 

-6-



--------------------------------------------------------------------------------

  or more of the common stock of the Company then outstanding, or (B) all or
substantially all of the assets of the Company.

 

  (ii) If the Employee’s employment is terminated by the Company without Cause,
or if the Employee resigns his employment with Good Reason, within six
(6) months of a Change in Control, the Company shall pay to the Employee each of
the following in accordance with Section 8 below: (A) severance compensation in
an amount equal to three times Employee’s Annual Base Salary, then in effect at
the time of the termination or resignation; and (B) a cash lump sum payment
equal to the performance-based bonus in effect at the time of termination or
resignation, with all of the performance criteria and the bonus amount being
pro-rated based upon the portion of the year elapsed through the termination or
resignation date. The Company shall further be obligated to continue to pay for,
in accordance with Section 8 below, the existing health care coverage of the
Employee under COBRA for a period of 24 months.

 

  (i) Release. The payment of severance compensation under Section 4(g)(ii) and
(iv) or 4(h)(ii) of this Agreement is expressly conditioned upon receipt by the
Company of an enforceable waiver and release signed by the Employee, as set
forth in Exhibit A hereto (the “Release”).

 

  (j) Stock Incentive Awards. No grants or awards of nonqualified stock options
or restricted stock will be made to the Employee on or after the date the notice
of termination is given.

 

  5. Non-Competition, Non-Solicitation, and Confidentiality.

 

  (a)

Non-Competition. During the employment period and for two (2) years following
the termination of Employee’s employment, irrespective of the time or manner of
the termination of the employment relationship (the “Restricted Period”),
Employee shall not, directly or indirectly, within any State in which Company,
including, but not limited to, any parents, subsidiaries, or related entities
(the “Related Entities”) has engaged in any aspect of the business of
distributing, marketing or selling natural gas to end-use residential,
commercial, or industrial customers (the “Company Business”) during the one-year
prior to the termination of Employee’s employment with Company, (i) enter into
an employment, consulting, or similar arrangement with, or render any services
to, any person, firm, business, corporation, partnership, limited liability
company or other organization or entity (each, a “Person”), other than the
Company, that is engaged in any aspect of the Company Business; (ii) engage in
any aspect of the Company Business for his own account; or (iii) become
interested in any Person that is engaged in any aspect of the Company Business
of Company as an owner, partner, member,

 

-7-



--------------------------------------------------------------------------------

  shareholder, investor, director, officer, licensor, licensee, principal,
agent, employee, trustee, consultant or in any other relationship or capacity;
provided, however, that Employee may own, directly or indirectly, solely as an
investment, securities of any Person that is traded on any national securities
exchange if Employee (A) is not a controlling person of, or a member of a group
that controls, said Person, or (B) does not, directly or indirectly, own 5.0% or
more of any class of securities of said Person. In the event of a breach by
Employee of any of the restrictions imposed upon them by this Section 5(a).
Employee agrees that the applicable time described herein shall be tolled (i.e.,
no part of such period shall expire) during the pendency of such breach.

 

  (b) Non-Solicitation. Employee agrees that he shall not, directly or
indirectly, (i) solicit, request or instigate any past, present or future
account or customer of Company to withdraw, diminish, curtail or cancel all or
any part of its business with Company during the Restricted Period; (ii) hire,
solicit or encourage any employee of Company or any consultant engaged by
Company to either leave the employment of or cease working with Company at any
time during the Restricted Period; or (iii) hire any employee or consultant who
has left the employment of or ceased working with Company within one (1) year
after the date of termination of such employee’s employment or consultant’s
engagement with Company. In the event of a breach by Employee of any of the
restrictions imposed upon them by this Section 5(b), Employee agrees that the
applicable time period described herein shall be tolled (i.e., no part of such
period shall expire) during the pendency of such breach.

 

  (c) Non-Disclosure of Confidential Information.

 

  (i)

Employee recognizes and acknowledges that during the course of his employment,
he has been, and will continue to be, in close contact with confidential
information pertaining to the business, products, plans and affairs of Company
that is not readily available to the public, that he has a duty not to disclose
any such confidential information to any Person that is not expressly authorized
in writing by an executive officer of Company to receive such information, and
that any information: (A) of a business nature including, but not limited to,
all trade secrets, capabilities, technical information, know how, process
technology, methods, processes, procedures, policies, data, files, books,
records, designs, drawings, computer software, hardware, specifications
services, fees, budgets, profits, strategic planning, research and development,
marketing, merchandising and financial condition relating to or used in
connection with the business of Company; and (B) that pertains to the customers
and suppliers of, and investors in, Company including, but not limited to,
customer lists (including, without limitation, contact names, addresses,
telephone numbers and purchasing and payment history), supplier lists
(including,

 

-8-



--------------------------------------------------------------------------------

  without limitation, contact names, addresses, telephone numbers and purchasing
and payment history), investor lists (including, without limitation, contact
names, addresses, telephone numbers and investment history) and relations with
and development of such customers, suppliers and investors, the management and
other details of the particular needs of such customers and suppliers, and the
business, affairs, taxes and financial condition of such customers, suppliers
and investors (all of the foregoing being collectively referred to as
“Confidential Information”), are valuable, special and unique assets of Company.

 

  (ii) Employee agrees that he shall keep secret, and not use for the benefit of
himself or others without the advance written consent of the Chairman of the
Board of Company, any and all Confidential Information learned or acquired by
Employee at any time whatsoever. Notwithstanding the foregoing, this
Section 5(c) shall not apply to any such Confidential Information that:
(A) becomes generally available to the public through no fault of Employee; or
(B) Employee is required, in the opinion of legal counsel, to disclose by law.

 

  (d) Rights and Remedies.

 

  (i)

Employee recognizes and acknowledges that the rights and obligations set forth
in this Agreement are special, unique and of extraordinary character, that the
limitations on his right to compete and disclose information contained in this
Agreement are reasonable in scope and duration and that such limitations are
reasonably related to the protection of Company’s Confidential Information,
legitimate business interests and goodwill. In the event that Employee breaches,
or threaten to commit a breach of, any of the provisions of this Sections 5
hereof (collectively, the “Restrictive Covenants”), Company shall have the
following rights and remedies, each of which shall be independent of the other
and severally enforceable, and all of which rights and remedies shall be in
addition to, and not in lieu of, any other rights and remedies available to
Company at law or in equity: (a) the right to notify any Person entering, or
anyone evidencing an intention to enter, into any agreement or arrangement with
Employee as to the existence and provisions of this Agreement, including but not
limited to the restrictions and prohibition set forth in this Agreement; (b) the
right and remedy to obtain immediate injunctive relief from and/or specific
enforcement of the Restrictive Covenants by, any court of competent
jurisdiction, it being acknowledged and agreed by Employee that any such breach
or threatened breach will cause irreparable injury to Company and that money
damages will not provide an adequate remedy to Company; (c) if the breach or
threatened breach relates to any of the Restrictive Covenants, the right to seek
and receive injunctive relief and/or specific

 

-9-



--------------------------------------------------------------------------------

  performance for a period of time equal to the unexpired portion of the
Restricted Period, giving full effect to the tolling provisions of that
Restrictive Covenant, and beginning on the earlier of the date on which the
court’s order becomes final and non-appealable or the date on which all appeals
of such order have been exhausted; and (e) the right and remedy to require
Employee to account for and pay over to Company all compensation, profits, or
other benefits derived or received by Employee as the result of such breach, and
further to pay over to the Company all fees (including without limitation,
reasonable attorneys’ fees) and expenses actually and reasonably incurred by the
Company in enforcing its rights under this Section 5.

 

  (ii) If any court of competent jurisdiction determines that any one or more of
the Restrictive Covenants, or any part thereof, are unenforceable because of the
scope, duration and/or geographical area of the restriction set forth in such
provision, such court shall have the power to reform the provision to be
reasonable as to scope, duration and/or geographical area and to enforce the
provision as so reformed.

 

  6. Return of Company Property. Upon the request of Company at any time during
Employee’s employment by Company or any time after the termination thereof,
Employee shall immediately deliver to Company any Company-related data storage
media, data storage devices, documents, plans, algorithms, reports, letters,
memoranda, diaries, notes, records, manuals, drawings, blueprints, sketches and
all other writings, recordings and materials made or compiled by, or delivered
or made available to, or otherwise obtained by Employee, together with any and
all copies, notes, excerpts, summaries, abstracts, photographs or reproductions
thereof, and that are then in Employee’s possession or under Employee’s control.
In such event, Employee shall certify to Company in writing that Employee has
fully complied with his obligations under this Section 6.

 

  7.

Conflict of Interest. The Employee acknowledges and agrees that he owes a
fiduciary duty of loyalty, fidelity, and allegiance to act at all times in the
best interests of the Company and its Related Entities and to do no act which
would injure the Company or its Related Entities’ business, its interests or its
reputation. Employee and Company agree that any direct or indirect interest in,
connection with, or benefit from any outside activities, particularly commercial
activities, which interest might in any way adversely affect the Company or any
of its Related Entities, involves a possible conflict of interest. In keeping
with the Employee’s fiduciary duty to the Company and its Related Entities, the
Employee agrees that he shall not knowingly become involved in a conflict of
interest with the Company’s Related Entities, or upon discovery thereof, allow
such a conflict to continue, unless otherwise approved by the Board of Directors
in accordance with this Section 7. Moreover, the Employee agrees that he shall
disclose to the Board,

 

-10-



--------------------------------------------------------------------------------

  any facts which might involve such a conflict of interest that has not been
approved by the Board. The Employee and the Company recognize that it is
impossible to provide an exhaustive list of actions or interests which
constitute a conflict of interest. Moreover, the Employee and the Company
recognize there are many borderline situations. In some instances, full
disclosure of facts by the Employee to the Board, may be all that is necessary
to enable the Employee, the Company or its Related Entities to protect its
interests. In others, if no improper motivation appears to exist and the
interests of the Company or its Related Entities have not suffered, the Board
may approve such outside interest and thereby allow it to continue or prompt
elimination of the outside interest will suffice. In still others, it may be
necessary for the Company to terminate the employment relationship. The Company
and the Employee agree that the Company’s determination as to whether a conflict
of interest exists shall be conclusive. The Company reserves the right to take
such action as, in its judgment, will end the conflict.

 

  8. Payments to the Employee and Tax Matters.

 

  (a) Notwithstanding any other provision of this Agreement, if payments and the
value of benefits received or to be received by the Employee under this
Agreement, together with any other amounts and the value of benefits received or
to be received by the Employee, would cause any amount to be nondeductible by
the Company or any of the Consolidated Subsidiaries (as defined below) for
federal income tax purposes pursuant to or by reason of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), then payments and
benefits under this Agreement shall be reduced to the extent necessary, first
from non-Section 409A payments and then, if applicable, from Section 409A
payments, so as to maximize amounts and the value of benefits to be received by
the Employee without causing any amount to become nondeductible pursuant to or
by reason of Section 280G of the Code. For purposes of this Agreement, the
“Consolidated Subsidiaries” means any subsidiary or subsidiaries of the Company
(or its successors) that are part of the affiliated group (as defined in
Section 1504 of the Code), without regard to subsection (b) thereof) that
includes the Company.

 

  (b) Notwithstanding any other provision of this Agreement, if the aggregate
payments to be made by the Company to the Employee under this Agreement and all
other plans or arrangements maintained by the Company or any of the Consolidated
Subsidiaries would exceed the limitation on deductible compensation contained in
Section 162(m) of the Code in any calendar year, any such amounts in excess of
such limitation shall be mandatorily deferred with interest thereon at 5.0% per
annum to a calendar year such that the amount to be paid to the Executive in
such calendar year, including deferred amounts, does not exceed such limitation.

 

-11-



--------------------------------------------------------------------------------

  (c) To the extent applicable, this Agreement shall be interpreted, construed
and administered in accordance with Section 409A of the Internal Revenue Code
and the Treasury Regulations and other interpretive guidance issued thereunder,
each as in effect from time to time (collectively, “Section 409A”). To ensure
compliance with Section 409A, the Company shall pay:

 

  (i) any reimbursed automobile or other business expenses payable under
Sections 3(d) and 3(f) for each calendar year on a date no later than March 15
of the calendar year following the calendar year in which those expenses were
incurred by the Employee;

 

  (ii) the amount payable under Section 4(g)(iii)(A) in a single lump sum
payment to Employee’s designated beneficiary or estate on a date no later than
the 60th day following the Employee’s termination of employment and any amount
of performance-based bonus compensation payable under Section 4(g)(iii)(B)
pursuant to the terms of the Company’s annual performance-based bonus plan as
described in Section 3(b);

 

  (iii) subject to Sections 8(d) and (e) and provided that the Employee has
executed and delivered the Release, any amount of severance compensation payable
under Section 4(g)(ii)(A), 4(g)(iv)(A), or 4(h)(ii) in a lump sum payment on a
date no later than the 60th day following the Employee’s termination of
employment and any amount of performance-based bonus compensation payable under
Section 4(g)(ii)(B), 4(g)(iv)(B) or 4(h)(ii)(B) pursuant to the terms of the
Company’s annual performance-based bonus plan as described in Section 3(b); and

 

  (iv) any amount payable for the health care coverage to the Employee and/or
the Employee’s qualified beneficiaries under Section (4)(g)(ii), (iii) or
(iv) or Section 4(h)(ii) shall be paid by the Company directly to the Company’s
insurer.

 

  (d)

If the Employee is a “specified employee” (within the meaning of Treasury
Regulation Section 1.409A-1(i)), as determined by the Company in accordance with
Section 409A, as of the date of the Employee’s separation from service (within
the meaning of Treasury Regulation Section 1.409A-1(h)), to the extent that any
payments or benefits under this Agreement are subject to Section 409A and the
delayed payment or distribution of all or any portion of such amounts to which
the Employee is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, then such
portion deferred under this Section 8(d) shall be paid or distributed (without
interest) to the Employee

 

-12-



--------------------------------------------------------------------------------

  in a lump sum on the earlier of (i) the date that is six (6) months following
termination of the Employee’ s employment, (ii) a date that is no later than
thirty (30) days after the date of the Employee’s death or (iii) the earliest
date as is permitted under Section 409A. For purposes of clarity, the six
(6) month delay shall not apply in the case of severance pay contemplated by
Treasury Regulation Section 1.409A-1(b)(9)(iii) to the extent of the limits set
forth therein. Any remaining payments due under this Agreement shall be paid as
otherwise provided herein.

 

  (e) Notwithstanding anything to the contrary in this Agreement, the Company
shall be under no obligation to provide the severance compensation described in
Section 4(g)(ii) or (iv) or Section 4(h)(ii) of this Agreement unless the
Employee shall have executed the Release (and applicable revocation period
thereunder shall have expired) within fifty-five (55) days following the date of
the Employee’s termination of employment. The payment of any amounts payable
under Sections 4(g)(ii) or (iv) or Section 4(h)(ii) shall be paid on a date no
late than 60 days following the date of the Employee’s termination of
employment.

 

  (f) To the maximum extent permitted by applicable law, the amounts payable to
the Employee under this Agreement shall be made in reliance upon Treasury
Regulation Section 1.409A-1(b)(9) (with respect to separation pay plans) or
Treasury Regulation Section 1.409A-1(b)(4) (with respect to short-term
deferrals).

 

  (g) If any payments of money or other benefits due to the Employee hereunder
could cause the application of an accelerated or additional tax under
Section 409A, such payments or other benefits shall be deferred if deferral will
make such payment or other benefits compliant under Section 409A, or otherwise
such payment or other benefits shall be restructured, to the extent possible, in
a manner, determined by the Company, that is reasonably expected not to cause
such an accelerated or additional tax. The Company shall consult with the
Employee in good faith regarding the implementation of the provisions of this
Section 8(g); provided that neither the Company nor any of its employees or
representatives shall have any liability to the Employee with respect thereto.

 

  9. Successors.

 

  (a) Assignment. This Agreement is personal to the Employee and shall not be
assignable by the Employee.

 

  (b) Successors and Assigns of Company. This Agreement shall insure to the
benefit of and be binding upon the Company, its successors and assigns.

 

-13-



--------------------------------------------------------------------------------

  10. Miscellaneous.

 

  (a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio, without reference to its
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended, modified, repealed, waived, extended or discharged except by an
agreement in writing signed by the party again whose enforcement of such
amendment, modification, repeal, waiver, extension or discharge is sought. No
person, other than pursuant to a resolution of the Board, shall have authority
on behalf of the Company to agree to amend, modify, repeal, waive, extend or
discharge any provision of this Agreement or anything in reference thereto.

 

  (b) Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed, in
either case, at the Company’s headquarters or to such other address as either
party shall have furnished to the other in writing in accordance herewith.
Notices and communications shall be effective when actually received by the
addressee.

 

  (c) Severability. This invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

  (d) Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

  (e) No Waiver. The Employee’s or the Company’s failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right the Employee or the company may have hereunder,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.

 

  (f) Entire Agreement. This instrument contains the entire agreement of the
Employee, the Company or any predecessor or subsidiary thereof with respect to
the subject matter hereof, and may be modified only by a writing signed by the
parties hereto. All promises, representations, understandings, arrangements and
prior agreements, are merged herein and superseded hereby.

In the event of any difference between the terms of this Agreement and the terms
of any Company benefit, option or other plan or policy, the terms of this
Agreement shall control, unless such terms violate applicable law, or would
require shareholder approval or would cause the Company to be in

 

-14-



--------------------------------------------------------------------------------

material breach of its obligations under such other benefit, option or other
plan or policy. The Company shall not amend any benefit, option nor other place
or policy in a manner that would cause the agreements set forth herein to be
nullified, provided that nothing herein shall limit the Company’s discretion in
establishing, maintaining and amending its generally applicable welfare benefit
program such as health coverage.

 

  (g) Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.

 

  (h) Headings. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.

 

  (i) Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

  (j) Construction. The parties acknowledge that this Agreement is the result of
arm’s-length negotiations between sophisticated parties each afforded
representation by legal counsel. Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of same, and any rule of construction that a document shall be construed against
the drafting party shall not be applicable to this Agreement.

[Remainder of Page Left Intentionally Blank]

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employee and the Company have caused this Agreement to
be executed as of the day and year first above written.

 

EMPLOYEE:

/s/ Gregory J. Osborne GREGORY J. OSBORNE COMPANY: GAS NATURAL INC. By:   /s/
W.E. “Gene” Argo   W.E. “Gene” Argo   Chairman of the Board of Directors

 

-16-



--------------------------------------------------------------------------------

EXHIBIT A

EMPLOYMENT SEPARATION AGREEMENT AND RELEASE

This Employment Separation Agreement and Release (“the Agreement”) is entered
into between GREGORY J. OSBORNE (the “Employee”) (the “Employee”) and GAS
NATURAL INC. (the “Company”).

WHEREAS, Employee was employed by the Company under the terms of an Employment
Agreement dated             , 2014 (the “Employment Agreement”); and

WHEREAS, in accordance with its terms, the Employment Agreement has been
terminated; and

WHEREAS, the Company and Employee are entering into this Agreement to resolve
all questions of compensation, entitlement to benefits, and any and all other
claims, whether known or unknown, which Employee may have relating to his
employment with, and separation from the employment of, the Company;

NOW, THEREFORE, in consideration of the mutual promises set forth below, and
intending to be legally bound, Employee and the Company hereby agree as follows:

1. Severance Pay. On and after the Effective Date (as hereinafter defined), the
Company will provide the Employee with the separation benefits set forth in
Section 8(g) of the Employment Agreement (consisting of              (the
“Separation Benefits”)) in full satisfaction of the Company’s obligations under
the Employment Agreement. Employee understands and agrees that Employee has no
right or entitlement to the separation benefits unless Employee signs, and does
not revoke, this Agreement.

 

-17-



--------------------------------------------------------------------------------

2. Release. Employee hereby releases the Company, its subsidiaries, parents,
predecessors, successors, affiliates, and assigns, and the partners,
shareholders, directors, officers, employees, trustees, attorneys and agents of
the foregoing (hereinafter also referred to collectively as the “Released
Parties”), from any and all rights and claims that arose prior to Employee’s
signing of this Agreement and that involve or in any way relate to Employee’s
employment with the Company or the termination of such employment, except with
respect to rights of Employee set forth in the Employment Agreement which
survive the termination of the Employment Agreement. The rights and claims that
Employee hereby releases include, but are not limited to, any and all rights and
claims for negligence, emotional distress, invasion of privacy, defamation,
breach of fiduciary duty, wrongful or unjust discharge and breach of contract or
promise, express or implied; and any and all claims for violation of Title VII
of the Civil Rights Act of 1964, the Equal Rights Act, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, the Genetic
Information Nondiscrimination Act, the Family and Medical Leave Act, the
Employee Retirement Income Security Act, the Worker Adjustment and Retraining
Notification Act, the Fair Labor Standards Act, the Ohio Wage Payment Act, the
Ohio Minimum Wage Act, the Ohio Civil Rights Act, and any other federal, state,
or local statute or regulation; and all rights and claims under any other
federal, state or local statute, regulation, or common law theory, except claims
that cannot legally be waived.

3. Exclusions From Claims Released.

(a) This Agreement is not intended to release, and should not be interpreted as
releasing, any right or claim that Employee is legally prohibited from

 

-18-



--------------------------------------------------------------------------------

releasing. Notwithstanding anything contained herein to the contrary, this
Agreement does not apply to any rights as a stockholder of the Company, any
rights Employee may have pursuant to any stock option or similar agreements, any
agreement or transaction entered into after the date of this Agreement, any
actions or omissions of any Released Party after the date of this Agreement, any
rights Employee may be entitled to under any employee benefit plan, or any
failure by the Company to fulfill its obligations to Employee pursuant to
Sections 4(g) or 4(h) of the Employment Agreement. The Company advises Employee
to seek independent legal counsel if Employee seeks clarification on the
interpretation or scope of this release.

(b) (i) This Agreement is not intended to release, should not be interpreted as
releasing, and does not release any post-employment covenants of Employee set
forth in paragraph 5 the Employment Agreement, which the parties hereby
incorporate by reference.

(ii) Employee understands and agrees that should a court of competent
jurisdiction determine that Employee breached any of the post-employment
covenants set forth in paragraph 5 the Employment Agreement, he will, within 14
days of the such court determination, repay all sums paid to Employee pursuant
to paragraph 4(g) or 4(h) of the Employment Agreement. This repayment obligation
does alter or otherwise affect the Company’s right, in equity and pursuant to
paragraph 5(d)(i) of the Employment Agreement, to seek temporary and permanent
injunctive relief without independent proof of irreparable harm upon a breach by
Employee of any of the covenants set forth in paragraph 5 of the Employment
Agreement, as incorporated herein, nor does it otherwise

 

-19-



--------------------------------------------------------------------------------

affect the Company’s right in law or equity to assert a claim for damages
arising from a breach of Paragraph 5 of the Employment Agreement beyond
Employee’s obligation under this Paragraph 3(b)(ii).

4. Covenant Not to Sue.

(a) Except as otherwise prohibited by the Age Discrimination in Employment Act
or applicable law, Employee agrees never to file a lawsuit, demand, action or
claim, and promises not to otherwise assert any claims that are released in
Paragraph 2 of this Agreement. Employee agrees that he will not accept any
monetary relief or recovery from any claims that are released in Paragraph 2 of
this Agreement. Employee hereby represents that he has not filed, initiated or
caused to be filed any lawsuit, complaint, claim or charge with respect to any
claims that are released in Paragraph 2 of this Agreement, nor has any lawsuit,
complaint, claim or charge been initiated or filed on his behalf. This covenant
not to sue, however, is not intended to preclude, and should not be interpreted
as precluding, Employee from filing a lawsuit to enforce the terms of this
Agreement.

(b) Nothing in this Agreement is intended to, or shall, interfere with
Employee’s rights under federal, state, or local civil rights or employment
discrimination laws (including, but not limited to, Title VII, the ADA, the
ADEA, GINA, USERRA, or their state or local counterparts) to file or otherwise
institute a charge of discrimination, to participate in a proceeding with any
appropriate federal, state, or local government agency enforcing discrimination
laws, or to cooperate with any such agency in its investigation, none of which
shall constitute a breach of the non-disparagement clause of this Agreement.
Employee shall not, however, be entitled to any relief, recovery, or monies in
connection

 

-20-



--------------------------------------------------------------------------------

with any such brought against any of the Released Parties, regardless of who
filed or initiated any such complaint, charge, or proceeding.

5. Non-Disparagement. Employee agrees that he will not directly or indirectly
disparage the Released Parties or their products or services. The Company agrees
that it will not directly or indirectly disparage Employee.

6. Involvement in Legal Proceedings. Employee agrees to cooperate with and
assist the Company in its defense or prosecution of claims or charges relating
to events, acts, or omissions occurring during Employee’s employment
relationship with the Company. Employee’s agreement to cooperate and assist
shall include, but not be limited to, providing truthful information and/or
truthful testimony at the Company’s reasonable request. Employee agrees to not
voluntarily assist any party opposing the Company in any present, potential or
future legal proceedings by or against the Company. Employee further agrees to
not provide information to a party opposing the Company in any present,
potential or future legal proceedings by or against the Company, except pursuant
to and to the extent required by subpoena or order of court.

7. Advice to Consult with Attorney. The Company hereby advises Employee that he
should consult with an attorney before signing this Agreement.

8. Non-Admission. By offering or entering into this Agreement, the Company in no
way admits that it has treated Employee in any way unlawfully, discriminatorily,
wrongly or unfairly.

9. Period to Consider Agreement. This Agreement contains a release of claims
under the Age Discrimination in Employment Act. Employee hereby acknowledges
that he

 

-21-



--------------------------------------------------------------------------------

received this Employment Separation Agreement and Release on             .
Employee shall have a period of 21 days after his receipt of this Agreement,
within which to review, consider, and sign the Agreement. Any changes discussed
or made to this Agreement after it is presented to Employee for consideration
does not restart the 21-day period. The Agreement should be signed and returned
to             at the offices of the Company, 8500 Station Street, Suite 100,
Mentor, Ohio 44060, by no later than             or otherwise this offer shall
be null and void.

10. Revocation Period and Effective Date. Employee shall have a period of seven
days following his signing of this Agreement, within which to change his mind
and revoke this Agreement. If Employee wishes to revoke this Agreement after
signing the Agreement, he must provide written notice of that revocation to
            , at the address set forth above, within seven days after signing
the Agreement. This Agreement shall become effective and enforceable after the
expiration of seven days after Employee has signed the Agreement, provided that
Employee has not revoked the Agreement during that seven-day period. The
Effective Date of this Agreement shall be the eighth day after Employee has
signed the Agreement, provided that Employee has not previously revoked the
Agreement.

11. Knowing and Voluntary Agreement. Employee hereby represents that he has had
an opportunity to review and discuss the terms and meaning of this Agreement
with his legal counsel, that he understands the terms and meaning of the
Agreement, and that he is entering into the Agreement freely and voluntarily.

 

-22-



--------------------------------------------------------------------------------

12. No Amendment. This Agreement shall be binding upon and inure to the benefit
of each of the Company and Employee and each of their respective agents,
assigns, heirs, executors, successors and administrators, and may not be
abandoned, supplemented, amended, changed or modified in any manner, orally or
otherwise, except by an instrument in writing of concurrent or subsequent date
signed by the parties hereto.

13. Severability. If any provision of this Agreement or any application of this
Agreement is held to be invalid by a court of competent jurisdiction, the
invalidity of that provision or application shall not affect the validity or
enforceability of any other provision or application of this Agreement.

14. Captions. The captions set forth in this Agreement have been included for
convenience only, and are not intended and should not be used as a guide to
interpretation of this Agreement.

15. Choice of Law. This Agreement shall be governed by, and shall be interpreted
in accordance with, the internal law, and not the law of conflicts, of the State
of Ohio.

16. Assignment. The Company and Released Parties have the right to assign this
Agreement, but Employee does not. This Agreement inures to the benefit of the
successors and assigns of the Company, which are intended third party
beneficiaries of this Agreement.

17. Entire Agreement. This Agreement is not intended to supersede and does not
supersede any confidentiality, non-solicitation or non-competition agreement
between the Company and Employee (including but not limited to provisions set
forth in Section 5 of the Employment Agreement). This Agreement otherwise
represents the entire agreement between Employee and the Company with respect to
the subject matter hereof. The

 

-23-



--------------------------------------------------------------------------------

Released Parties have made no written or oral representations, promises or
agreements with Employee other than those contained herein.

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Employment Separation Agreement and Release on the dates indicated below.

 

EMPLOYEE:  

 

GREGORY J. OSBORNE Dated:    

COMPANY:

GAS NATURAL INC. By:     Dated:    

 

-24-